J-S37016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: G.R., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.R., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1588 EDA 2021

                  Appeal from the Order Entered July 14, 2021
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-DP-0001443-2019

    IN THE INTEREST OF: G.S.R., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.R., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1589 EDA 2021

                  Appeal from the Decree Entered July 14, 2021
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-AP-0000274-2021


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                             FILED JANUARY 19, 2022




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37016-21


        A.R. (Father) appeals decree terminating from the termination of his

parental rights to his daughter, G.S.R. (Child), and the order changing Child’s

permanency goal to adoption.1 Upon review, we affirm.

        Child was born in March 2014 and resided with her maternal

grandmother (Grandmother) until September 7, 2019, when Grandmother

suffered a heart attack, was taken to Temple University Hospital (along with

Child), and passed away. See Trial Court Opinion, 9/15/21, at 2-4. Hospital

staff and Philadelphia Police were unable to locate any of Child’s relatives. Id.

Consequently, the Philadelphia Department of Human Services (DHS) was

contacted and obtained a protective custody order placing Child in foster care.

Id.

        On October 9, 2019, following a hearing, the trial court adjudicated Child

dependent, and transferred legal custody of Child to DHS. See Trial Court

Adjudication and Disposition, 10/9/19.         Father’s whereabouts were unknown

at the time of the hearing.2 On December 20, 2019, Father appeared at the

initial permanency review hearing. The court referred Father to the Clinical

Evaluation Unit (CEU) for a drug screen, directed monitoring of Father’s

treatment at Hispanic Community Council, and required Father to complete

three drug screens before the next court date. N.T., 7/14/21, DHS Exhibit #2


____________________________________________


1The trial court also terminated the parental rights of A.B. (Mother), who has
not appealed.

2   Mother’s whereabouts were also unknown.

                                           -2-
J-S37016-21


(detailed docket) at 32. The court further ordered the Community Umbrella

Agencies (CUA) to assist Father in locating appropriate housing. Id. Finally,

the court granted Father weekly 2-hour supervised visits with Child. Id.

      Initially, Child’s permanency goal was reunification.       Petition for

Involuntary Termination of Parental Rights, 5/12/21, Exhibit A, ¶ m. At the

permanency review hearing on December 20, 2019, CUA required Father to

obtain three random drug screens prior to the next court date, and attend

weekly 2-hour supervised visitations with Child. Permanency Review Order,

12/20/19.    CUA was to assist Father in locating appropriate housing.     Id.

Although these goals remained in place throughout Child’s dependency, Father

failed to comply.

      DHS filed its termination and goal change petitions on May 12, 2021.

DHS sought termination pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5) and

(8). On May 25, 2021, the trial court conducted a review hearing, as DHS had

not timely served Father (and Mother) with the termination/goal change

petitions.

      The trial court conducted the termination/goal change hearing on July

14, 2021. Following the hearing, the court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § (a)(1), (2), (5) and (8) and (b), and changed

Child’s permanency goal to adoption. Father filed this timely appeal, along

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).


                                    -3-
J-S37016-21


      Father presents the following questions for review:

         1. Whether the trial court committed reversible error when it
            involuntarily terminated Father’s parental rights, where
            such determination as not supported by the clear and
            convincing evidence under the [A]doption [A]ct, 23
            P[a].C.S.A. § [(a) (1)] (2), (5) and (8)[?]

         2. Whether the trial court committed reversible error when it
            involuntarily terminated Father’s parental rights without
            giving primary consideration to the effect that the
            termination would have on the developmental, physical and
            emotional needs of [Child,] as required by the [A]doption
            [A]ct, 23 P[a].C.S.A. § 2511(b)[?]

         3. Whether the trial court abused its discretion in granting a
            goal change to adoption, where the goal change from
            reunification to adoption was not supported by clear and
            convincing evidence[?]

         4. Whether the trial court erred because the evidence was
            overwhelming and undisputed that Father demonstrated a
            genuine interest and sincere, persistent and unrelenting
            effort to maintain a parent-child relationship with his
            [C]hild[?]

Father’s Brief at 4.

      In reviewing the termination of parental rights:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa. 2011)
      (plurality). As has been often stated, an abuse of discretion does
      not result merely because the reviewing court might have reached
      a different conclusion. Id.; see also Samuel Bassett v. Kia
      Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011); Christianson
      v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a decision may

                                      -4-
J-S37016-21


      be reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
      Therefore, even where the facts could support an opposite result,
      as is often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial court
      and impose its own credibility determinations and judgment;
      instead[,] we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re I.E.P., 87 A.3d 340, 343-44 (Pa. Super. 2014) (quoting In re Adoption

of S.P., 47 A.3d 817, 826-27 (Pa. 2012)).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for termination are valid. In re R.N.J.,

985 A.2d 273, 276 (Pa. Super. 2009). “The standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)).

      “Satisfaction of the requirements in only one subsection of Section

2511(a), along with consideration of the provisions in Section 2511(b), is

sufficient for termination.” See In re Z.S.W., 946 A.2d 726, 729 (Pa. Super.


                                       -5-
J-S37016-21


2008) (citation omitted). Instantly, we consider Section 2511(a)(1) and (b),

which provide, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a)   General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

            (1) The parent by conduct continuing for a period of at least
            six months immediately preceding the filing of the petition
            either has evidenced a settled purpose of relinquishing
            parental claim to a child or has refused or failed to perform
            parental duties.

                                      …

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1) …, the court shall not consider any efforts by
      the parent to remedy the conditions described therein which are
      first initiated subsequent to the giving of notice of the filing of the
      petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Z.S.W., 946 A.2d at 730. The law “does not require that the

parent demonstrate both a settled purpose of relinquishing parental claim …

and refusal or failure to perform parental duties. [P]arental rights may be

                                       -6-
J-S37016-21


terminated pursuant to Section 2511(a)(1) if the parent either demonstrates

a settled purpose of relinquishing parental claim to a child or fails to perform

parental duties.” In re Adoption of Charles E.D.M., 708 A.2d 88, 91 (Pa.

1998) (emphasis added).

      [T]he trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each case
      and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      We have explained:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental

                                     -7-
J-S37016-21


      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with … her physical and emotional needs.

Id. (citations omitted).

      Father claims the trial court improperly terminated his parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1). Father’s Brief at 12. He asserts DHS

failed to prove, by clear and convincing evidence, that he demonstrated a

settled purpose of relinquishing his parental rights, or failed or refused to

perform his parental duties. Id. at 12-13. Father argues: “Though [he] was

incarcerated and suffering from substance abuse problems for few [sic]

months, [F]ather never intended to abandon [Child].” Id. at 13. According

to Father, he has “bettered himself” by remaining sober and obtaining

employment.    Id.   Father asserts he is working to obtain mental health

treatment and wishes to re-establish regular contact with Child.     Id.   He

states, “there is no affirmative evidence to suggest that he refused to parent

[Child].”   Id. at 12-13.   Father claims to be working diligently toward

completing his reunification goals, and asserts he has not relinquished his

parental rights. Id. The record belies this argument.

      The trial court discussed at length the evidence which led to its

conclusion that termination was warranted under Section § 2511(a)(1). See

Trial Court Opinion, 9/15/21, at 13-18. Child was in the care of DHS for 22

months prior to the filing of the termination petition.   At the termination

hearing, the trial court accepted into evidence Child’s dependency docket, as


                                    -8-
J-S37016-21


well as Father’s “criminal abstract” showing a history of drug-related charges,

and “an active criminal matter with theft related charges.” N.T., 7/14/21, at

8. Child’s case manager, Tamika Palmer, testified to being assigned to Child’s

case in September 2019, shortly after Child came into the care of DHS. Id.

at 9. Ms. Palmer’s testimony included her statement that Father “was only

engaged in [Child’s] life temporarily. He’s unable to meet her needs and care

for her.” Id. at 18. The trial court, citing to notes of testimony, recounted

additional evidence demonstrating that Father failed to perform parental

duties.   See, e.g., Trial Court Opinion, 9/15/21, at 15-16 (“Ms. Palmer

testified Father’s whereabouts were unknown between January 3, 2020 to May

2021, … She noted Father was offered visits with [Child] in 2021, however he

did not attend any of the visits. Father has not provided [] any proof of

employment and has not … set up an appointment for an evaluation of his

residence. Father has not provided any recent proof of drug/alcohol nor

mental health treatment.); id. at 17 (“On cross-examination,        …   Father

admitted he made no efforts to keep up to date with [Child’s] educational,

therapeutic and medical needs. He also admitted he never checked to see how

his daughter was doing in her Foster Home.”). Upon review, we discern no

trial court error, and incorporate its findings and analysis in affirming

termination under Section 2511(a)(1).

      In his second issue, Father argues the trial court improperly terminated

his parental rights pursuant to 23 Pa.C.S.A. § 2511(b). According to Father,


                                     -9-
J-S37016-21


DHS failed to prove there are no family ties between Father and Child.

Father’s Brief at 18. Father claims the court “elected to terminate Father’s

parental rights on the heels of Father finally being able to become ready,

willing, and able to parent, and without providing Father the opportunity to

bond with [Child], given his compliance and progress.”         Id.   Father states

“though he was not in [C]hild’s [sic] for a period of time, [] he loves his child

very much.” Id.

      We have explained that the focus in terminating parental rights under

Section 2511(a) is on the parent, but with regard to Section 2511(b), the

focus is on the child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super. 2008) (en banc). Our Supreme Court explained:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
      781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485
      (Pa. 1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional bonds
      between the parent and child. The “utmost attention” should be
      paid to discerning the effect on the child of permanently severing
      the parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      A parent’s own feelings of love and affection for a child, alone, do not

prevent termination of parental rights. In re Z.P., 994 A.2d 1108, 1121 (Pa.

Super. 2010). Further, “a parent’s basic constitutional right to the custody

and rearing of his or her child is converted, upon the failure to fulfill his or her

                                      - 10 -
J-S37016-21


parental duties, to the child’s right to have proper parenting and fulfillment of

[the child’s] potential in a permanent, healthy, safe environment.”         In re

B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2003) (citations omitted). “[W]e will

not toll the well-being and permanency of [a child] indefinitely.”         In re

Adoption of C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d at 732

(noting a child’s life “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting.”)).

      Our review discloses that the trial court’s decision to terminate Father’s

parental rights under subsection (b) is supported by competent, clear, and

convincing evidence. The trial court explicitly credited the testimony of Child’s

case manager, Tamika Palmer (Ms. Palmer).            See Trial Court Opinion,

9/15/21, at 15 (stating the court heard “the credible, persuasive testimony

from Ms. Palmer[.]”). The court summarized:

      Ms. Palmer testified that she has observed interactions between
      Father and [Child], and in her opinion, a parent-child relationship
      does not exist between them. Father has not been present during
      most of the time Child has been in care and has only visited her
      three times in that period. She has observed [] Child with her
      Foster Parent, and she opined the relationship between them is a
      very loving parent-child bond. [Child’s] Foster Parent provides
      her with love, nurturing, guidance and support for her education.
      The Foster Parent also ensures the Child’s medical needs are met.
      The Foster Parent wants to adopt Child. Ms. Palmer opined that
      Child would not suffer irreparable harm if … Father’s parental
      rights were terminated. She further opined it would be in []
      Child’s best interest to be adopted, because she needs
      permanency, and someone to support her on a day to day basis.




                                     - 11 -
J-S37016-21


Id. at 16 (citing N.T., 7/14/21, at 16-18). Upon review, the trial court did not

err or abuse its discretion in finding that termination served Child’s needs and

welfare.

      In his third issue, Father argues the trial court improperly changed

Child’s permanency goal from reunification to adoption. According to Father,

the court failed to consider the statutory factors set forth at 42 Pa.C.S.A. §

6351, and evidence that Father is capable of caring for Child. Father’s Brief

at 20.     Father acknowledges his history of drug abuse and mental health

issues. Id. Notwithstanding these issues, Father claims he has worked to

bond with Child, obtained mental health treatment, and maintained sobriety.

Id. Father states:

      Just as [he] was able to complete his objectives, which would
      permit him to more fully bond with his daughter, the trial court
      stripped him of the opportunity to do so, and effectively severed
      any burgeoning bond between Father and [Child], or any potential
      bond which would have continued to develop[.]

Id.

      We review the change of permanency goal for an abuse of discretion.

See In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (“In cases involving a

court’s order changing the placement goal from ‘return home’ to adoption,

our standard of review is abuse of discretion.”).

      Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which

                                     - 12 -
J-S37016-21


      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations omitted).

      Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

      (f.1)     Additional    determination.—Based         upon    the
      determinations made under subsection (f) and all relevant
      evidence presented at the hearing, the court shall determine one
      of the following:

                                    ...

      (2) If and when the child will be placed for adoption, and the
      county agency will file for termination of parental rights in cases
      where return to the child’s parent, guardian or custodian is not
      best suited to the safety, protection and physical, mental and
      moral welfare of the child.

42 Pa.C.S.A. § 6351(f.1).

      Here, based on our disposition affirming termination, Father’s issue

concerning goal change is moot. See In the Interest of D.R.-W., 227 A.3d

905, 917 (Pa. Super. 2020) (citing In re D.A., 801 A.2d 614, 616 (Pa. Super.

2002) (“[E]ven if Father had not waived his goal change claim, it would be

moot in light of our decision to affirm the court’s termination decrees.”)).

      Even if not moot, we would discern no abuse of discretion.               The

mandates of 42 Pa.C.S.A. § 6351(f) “clearly place the trial court’s focus on

                                     - 13 -
J-S37016-21


the best interests of the child.” In re S.B., 943 A.2d 973, 978 (Pa. Super.

2008) (citation omitted). “Safety, permanency, and well-being of the child

must take precedence over all other considerations,” id. (emphasis in

original), and the trial court in this case properly concluded Father’s claim

lacked merit. See Trial Court Opinion, 9/15/21, at 18-20.

     Finally, we have already addressed Father’s fourth issue concerning “his

genuine interest and sincere, persistent and unrelenting effort to maintain a

parent-child relationship.” Father’s Brief at 4. However, to the extent the

issue is separate and discrete, it is waived because Father does not address

or argue it separately in the argument section of his brief. See Pa.R.A.P.

2119(a) (“the argument shall be divided into as many parts as there are

questions to be argued; and shall have at the head of each part … the

particular part treated therein, followed by such discussion and citation of

authorities as are deemed pertinent.”); see also Lackner v. Glosser, 892

A.2d 21, 29-30 (Pa. Super. 2006) (“arguments which are not appropriately

developed are waived.”). Accordingly, no relief is due.

     Termination Decree affirmed. Appeal from goal change order dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2022

                                   - 14 -
J-S37016-21




              - 15 -